DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an arranging mechanism”  , “a mechanism “  in claims 5, 6, 11, 12, 17,  and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see paragraphs P80, P91, P92 ; Figs. 7a-7B of original specification)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over OTSUKA JP 2016031619 cited by applicant , translation provided by Examiner in  view of HIROKAWA  JP 2007083331 cited by applicant , translation provided by the Examiner.  
Re Claim 1,  OTSUKA  discloses an automatic bill handling system comprising:
 a robot arm (38a, )  configured to extract bills from a bill storage container  (90) in which the bills are stored (the right arm unit 38a  picks up the banknote from the banknote box 90 of the banknote box station D4a and put it into the hopper 101 of the banknote sorter);  and a bill conveying device configured to convey (banknote feeding unit 101)   the bills extracted by the robot arm (the banknotes stored in the hopper 101 are transferred into the banknote sorter 100 by the banknote feeding unit 101 )  , wherein: the robot arm  conveys the bills extracted from the bill storage container (90) (robot  arm picks up the bills  and thus conveys )  to the bill conveying device (Bill feeding unit)  (Fig. 7)  .
OTSUKA does not specifically  discloses maintaining a horizontal orientation of the bills extracted from the bill storage container.
However HIROKAWA specifically discloses maintaining a horizontal orientation of the bills extracted from the bill storage container ( object of the present invention is to safely hold and stably transport the target article when the target article is gripped and transported in the horizontal direction; The robot hand mechanism 10 is given one degree of freedom in a substantially vertical plane including the axis of the manipulator 21, and is attached to the wrist joint 22 so as to be tiltable in the plane. Therefore, even if the manipulator 21 changes its inclination angle as shown in FIGS. 3 and 4, it can be maintained substantially horizontal without changing the posture of the hand body 11. That is, even when the manipulator 21 is tilted, the posture of the target article 30 held by the pair of grippers 12 can be always maintained constant.).
Given the teachings of  HIROKAWA it would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed  invention to modify the teachings of OTSUKA with maintaining a horizontal orientation of the bills extracted from the bill storage container.
As suggested by OTSUKA doing so provides a safe and stable  transport of the  target article when the target article is gripped and transported in the horizontal direction (See translation).
Re Claim 2,  OTSUKA and HIROKAWA discloses the automatic bill handling system of claim 1,  and  HIROKAWA discloses wherein the robot arm conveys the bills extracted from the bill storage container to the bill conveying device while maintaining a posture of the bills when extracted from the bill storage container (  object of the present invention is to safely hold and stably transport the target article when the target article is gripped and transported in the horizontal direction; The robot hand mechanism 10 is given one degree of freedom in a substantially vertical plane including the axis of the manipulator 21, and is attached to the wrist joint 22 so as to be tiltable in the plane. Therefore, even if the manipulator 21 changes its inclination angle as shown in FIGS. 3 and 4, it can be maintained substantially horizontal without changing the posture of the hand body 11. That is, even when the manipulator 21 is tilted, the posture of the target article 30 held by the pair of grippers 12 can be always maintained constant).	Re Claim 3,  OTSUKA and HIROKAWA discloses the automatic bill handling system of claim 2, and HIROKAWA  discloses wherein the bill conveying device conveys the bills in the posture of the bills when extracted from the bill storage container (object of the present invention is to safely hold and stably transport the target article when the target article is gripped and transported in the horizontal direction; The robot hand mechanism 10 is given one degree of freedom in a substantially vertical plane including the axis of the manipulator 21, and is attached to the wrist joint 22 so as to be tiltable in the plane. Therefore, even if the manipulator 21 changes its inclination angle as shown in FIGS. 3 and 4, it can be maintained substantially horizontal without changing the posture of the hand body 11. That is, even when the manipulator 21 is tilted, the posture of the target article 30 held by the pair of grippers 12 can be always maintained constant).	Re Claim 5,  OTSUKA and HIROKAWA discloses the automatic bill handling system of claim 2,  and  OTSUKA discloses  further comprising an arranging mechanism configured to arrange the bills extracted by the robot arm in the bill conveying device after conveyance of the bills (the right arm unit 38a  picks up the banknote from the banknote box 90 of the banknote box station D4a and puts it into the hopper 101 of the banknote sorter. The banknotes stored in the hopper 101 are transferred into the banknote sorter  by the banknote feeding unit 101)  .  
Re Claim 6,  OTSUKA and HIROKAWA discloses the automatic bill handling system of claim 5, and OTSUKA discloses a mechanism  (housing ) configured to prevent the bills in the bill conveying device  (101) from being ejected from the bill conveying device during conveying or at completion of conveying (FIG. 8).  
Re Claim 7, OTSUKA  discloses an automatic bill handling system comprising: a robot arm configured to extract bills from a bill storage container in which the bills are stored (the right arm unit 38a  picks up the banknote from the banknote box 90 of the banknote box station D4a and put it into the hopper 101 of the banknote sorter); and 
a bill conveying device (banknote feeding unit 101) configured to receive the extracted bills at a first location via the robot arm (the banknotes stored in the hopper 101 are transferred into the banknote sorter 100 by the banknote feeding unit 101 )  and convey the bills to a second location, wherein: the robot arm transports the bills extracted from the bill storage container to the first location (robot  arm picks up the bills  and thus conveys ).
OTSUKA  fails to disclose transporting  the bills extracted from the bill storage container to the first location while maintaining a horizontal orientation of the bills. 
However HIROKAWA specifically discloses transporting  the bills extracted from the bill storage container to the first location while maintaining a horizontal orientation of the bills ( object of the present invention is to safely hold and stably transport the target article when the target article is gripped and transported in the horizontal direction; The robot hand mechanism 10 is given one degree of freedom in a substantially vertical plane including the axis of the manipulator 21, and is attached to the wrist joint 22 so as to be tiltable in the plane. Therefore, even if the manipulator 21 changes its inclination angle as shown in FIGS. 3 and 4, it can be maintained substantially horizontal without changing the posture of the hand body 11. That is, even when the manipulator 21 is tilted, the posture of the target article 30 held by the pair of grippers 12 can be always maintained constant.)
Given the teachings of  HIROKAWA it would have been obvious to one of ordinary skill in the arts before the effective filing date of the claimed  invention to modify the teachings of OTSUKA with transporting  the bills extracted from the bill storage container to the first location while maintaining a horizontal orientation of the bills.
As suggested by OTSUKA doing so provides a safe and stable  transport of the  target article when the target article is gripped and transported in the horizontal direction (See translation).
Re Claim 8, OTSUKA and HIROKAWA discloses the automatic bill handling system of claim 7, and HIROKAWA discloses wherein the robot arm conveys the bills extracted from the bill storage container to the bill conveying device while maintaining a posture of the bills when extracted from the bill storage container ( object of the present invention is to safely hold and stably transport the target article when the target article is gripped and transported in the horizontal direction; The robot hand mechanism 10 is given one degree of freedom in a substantially vertical plane including the axis of the manipulator 21, and is attached to the wrist joint 22 so as to be tiltable in the plane. Therefore, even if the manipulator 21 changes its inclination angle as shown in FIGS. 3 and 4, it can be maintained substantially horizontal without changing the posture of the hand body 11. That is, even when the manipulator 21 is tilted, the posture of the target article 30 held by the pair of grippers 12 can be always maintained constant.)  
Re Claim 9, OTSUKA and HIROKAWA discloses the automatic bill handling system of claim 8,  and  HIROKAWA discloses  wherein the bill conveying device conveys the bills in the posture of the bills when extracted from the bill storage container ( object of the present invention is to safely hold and stably transport the target article when the target article is gripped and transported in the horizontal direction; The robot hand mechanism 10 is given one degree of freedom in a substantially vertical plane including the axis of the manipulator 21, and is attached to the wrist joint 22 so as to be tiltable in the plane. Therefore, even if the manipulator 21 changes its inclination angle as shown in FIGS. 3 and 4, it can be maintained substantially horizontal without changing the posture of the hand body 11. That is, even when the manipulator 21 is tilted, the posture of the target article 30 held by the pair of grippers 12 can be always maintained constant).  
Re Claim 11,  OTSUKA and HIROKAWA discloses the automatic bill handling system of claim 8, and OTSUKA discloses an arranging mechanism configured to arrange the bills extracted by the robot arm in the bill conveying device after conveyance of the bills (the right arm unit 38a  picks up the banknote from the banknote box 90 of the banknote box station D4a and puts it into the hopper 101 of the banknote sorter. The banknotes stored in the hopper 101 are transferred into the banknote sorter  by the banknote feeding unit 101) .
Re Claim 12,  OTSUKA and HIROKAWA discloses the automatic bill handling system of claim 11, and OTSUKA discloses a mechanism (housing ) configured to prevent the bills in the bill conveying device from being ejected from the bill conveying device (101) during conveying or at completion of conveying (FIG. 8).

Allowable Subject Matter
Claims 4 and 10 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in Re Claims 4 and 10 : The prior art of record fails to disclose wherein the bill conveying device includes: a bill storage unit into which the bills extracted by the robot arm are to be inserted; and a rail configured to linearly slide the bill storage unit in a direction away from the bill storage container.   

Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, discloses, teach or fairly suggest at least an automatic bill handling system comprising: a robot arm configured to extract bills from a bill storage container in which the bills are stored; an image device and said image device is configured to capture an image of an internal space of the bill storage container to ensure no bills remain in the bill storage container. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
Conclusion
The following reference is cited but not relied upon:  Aizaki discloses a  bill take-out robot having a hand 27a and an arm 27b. The bills in the bill container 32 of the carrier 3a are held by the hand 27a, and the arm 27b is turned to guide the bills held by the hand 27a to the insertion port of the discriminating portion. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/Primary Examiner, Art Unit 2876